EXHIBIT 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with Amendment No. 1 to the Quarterly Report of Game Face Gaming, Inc. (the “Company”) on Form 10-Q for the period ended June 30, 2011 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Felix Elinson certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that, to my knowledge: The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and result of operations of the Company. August 1 6 , 2011 By: /s/Felix Elinson Name: Felix Elinson Title: President and Chief Executive Officer A signed original of this written statement required by Section 906 has been provided to Game Face Gaming, Inc. and will be retained by Game Face Gaming, Inc. and furnished to the Securities and Exchange Commission or its staff upon request.
